Case 2:19-cv-00072-SPC-NPM Document 149 Filed 09/29/20 Page 1 of 4 PageID 1550




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

 ESTATE OF GERALDINE F.
 JENNINGS, ROBERT J. JENNINGS,
 CHERYL FAZO and KIM S. JENNINGS,

                 Plaintiffs,

 v.                                                          Case No.: 2:19-cv-72-FtM-38NPM

 GULFSHORE PRIVATE HOME
 CARE, LLC,

                 Defendant/Third Party
                 Plaintiff

 CRIS-CAROL SAMUELS,

       Third Party Defendant.
 _______________________________                  /

                                                 ORDER1

         Before the Court is Plaintiffs’ Motion for Reconsideration of the Court’s Order

 granting Gulfshore Private Home Care, LLC’s Motion in Limine to Exclude the Florida

 Traffic Crash Report and Related Statements from Evidence (Doc. 145) and Gulfshore’s

 response (Doc. 147).

         This case stems from a car accident. Cris Carol Samuels drove her vehicle onto

 a sidewalk and fatally struck Geraldine Jennings. Antoinette Janich was a passenger in

 Samuels’ car. Florida Highway Patrol investigated the accident and completed a report,

 which includes statements made by Samuels and Janich. The Court previously granted




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a f ailed hyperlink does not affect this Order.
Case 2:19-cv-00072-SPC-NPM Document 149 Filed 09/29/20 Page 2 of 4 PageID 1551




 Gulfshore’s motion in limine to exclude the report and Samuels’ and Janich’s statements.

 (Doc. 138). The Plaintiffs ask the court to reconsider its ruling.

        “A motion for reconsideration must show why the court should reconsider its prior

 decision and ‘set forth facts or law of a strongly convincing nature to induce the court to

 reverse its prior decision.’” Fla. Coll. of Osteopathic Med., Inc. v. Dean Witter Reynolds,

 Inc., 12 F.Supp.2d 1306, 1308 (M.D. Fla. 1998)(internal quotations omitted). Courts

 generally recognize three grounds for reconsidering an order: (1) an intervening change

 in controlling law; (2) availability of new evidence; and (3) the need to correct clear error

 or prevent manifest injustice. Id. The burden is upon the movant to establish the

 extraordinary circumstances supporting reconsideration.” Mannings v. Sch. Bd. Of

 Hillsboro Cnty., Fla., 149 F.R.D. 235, 235 (M.D. Fla. 1993). “A court has considerable

 discretion in deciding whether to grant a motion for reconsideration.” See Drago v. Jenne,

 453 F.3d 1301, 1306 (11th Cir. 2006).

        The motion to reconsider must set forth facts or law of a strongly convincing nature

 to demonstrate to the court the reason to reverse its prior decision. Taylor Woodrow

 Constr. Corp. v. Sarasota/Manatee Airport Auth., 814 F.Supp. 1072, 1072-73 (M.D. Fla.

 1993); PaineWebber Income Props. Three Ltd. P’ship v. Mobil Oil Corp., 902 F.Supp.

 1514, 1521 (M.D. Fla. 1995). “When issues have been carefully considered and decisions

 rendered, the only reason which should commend reconsideration of that decision is a

 change in the factual or legal underpinning upon which the decision was based.” Taylor

 Woodrow, 814 F.Supp. at 1072-73.




                                               2
Case 2:19-cv-00072-SPC-NPM Document 149 Filed 09/29/20 Page 3 of 4 PageID 1552




       A motion in limine is a “motion, whether made before or during trial, to exclude

 anticipated prejudicial evidence before the evidence is actually offered.” Luce v. United

 States, 469 U.S. 38, 40 n.2 (1984). “Evidence is excluded upon a motion in limine only if

 the evidence is clearly inadmissible for any purpose.” Acevedo v. NCL (Bah.) Ltd., 317

 F.Supp. 3d 1188, 1192 (S.D. Fla. 2017)(internal quotation marks and citation omitted).

 An “order on a motion in limine remains subject to reconsideration by the court throughout

 the trial.” DeBose v. Univ. of S. Fla. Bd. Of Trs., No. 8:15-cv-2787-EAK-AEP, 2018 WL

 8919981, at * 1 (M.D. Fla. Sept. 9, 2018)(internal quotation marks, citation, and some

 emphasis omitted).

       After a careful review of the briefings and relevant law, reconsideration is

 unnecessary.    Plaintiffs have shown no intervening change in controlling law, new

 evidence, or need to correct clear error or manifest injustice to warrant reconsideration.

 As the Court previously found, Florida’s accident report privilege prohibits admission of

 the report and statements in the reports made by those involved in the accident. Fla.

 Stat. § 316.066(4); Cardona v. Mason & Dixon Lines, Inc., 737 F. App’x 978, 982 (11th

 Cir. 2018) (affirming). The Court properly excluded the Florida traffic crash report and

 related statements when it originally granted Gulfshore’s motion in limine.       Plaintiffs

 present no persuasive arguments to find otherwise.

       And as to Plaintiffs’ argument that the statements made by Samuels and Janich

 fall within exceptions to hearsay, they do not identify the particular statements that fall

 within the exception. Nor do they put forth any argument on how the exception applies.

 Nevertheless, as the Court previously pointed out, Samuels’ and Janich’s statements are

 inadmissible, regardless of any exceptions. See id. at 982 n.4.




                                             3
Case 2:19-cv-00072-SPC-NPM Document 149 Filed 09/29/20 Page 4 of 4 PageID 1553




       Accordingly, it is now

       ORDERED:

       Plaintiffs’ Motion for Reconsideration of the Court’s Order granting Gulfshore

 Private Home Care, LLC’s Motion in Limine to Exclude the Florida Traffic Crash Report

 and Related Statements from Evidence (Doc. 145) is DENIED.

       DONE and ORDERED in Fort Myers, Florida this 29th day of September 2020.




 Copies: All Parties of Record




                                          4
